Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments file filed 12 September 2022.  As directed by applicant, claims 1-2, 5 and 7 are amended, and no claims are added or cancelled.  Thus, claims 1-7 remain pending.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin (U.S. Patent 5,876,550) in view of Yamamoto (U.S. Patent Application Publication 2007/ 0003427).


Regarding claim 1, Feygin discloses a three-dimensional forming method (Abstract, “three dimensional object”) comprising: a first step of forming a sheet of material (fig. 1, material deposition container 12 spreads powdered material 1 on a platform 2)  by supplying a first material (1) containing a metal powder (column 13 lines 60-61) onto a first platform and pressurizing (column 13 lines 5-15, the powdered material is compressed with a flat surface by the action of a roller) the first material supplied onto the first platform,…; and a third step of curing a predetermined area (column 13 line 23, “Next, the printer scans the surface of the powder with a focused laser beam 7, column 3 line 50)  of the sheet of material transferred to the second platform (fig. 1, can see how the platform is moved to the different stages for processing).
However, Feygin does not disclose wherein  “a second step of moving the sheet of material from the first platform to a second platform different from the first platform, by removing the sheet of material from the first platform and thereafter placing the sheet of material above the second platform”.  However, Yamamoto teaches a second step of moving the sheet of material (fig. 1, “flat plate material members” 711…71N)  from the first platform (fig. 1, from 59 the place of the stack of 71N) to a second platform (stage 41) different from the first platform (seen in fig. 1), by removing the sheet of material from the first platform and thereafter placing the sheet of material above the second platform (¶¶73 & 76, “flat plate material members 711, 712 …71N  [are] loaded onto the stage 41 using the robot arm 56”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Feygin with the teachings of Yamamoto, to have separate locations for the initial pressuring (Yamamoto, Figs. 13A-13C, ¶¶0017, 0076, “Incidentally the flat plate material members are formed by compressing material powder under high pressure”), and then to have them loaded into the curing location (Yamamoto, stage 41 with laser 33 for curing), in order to more efficiently create a 3-D part, where different stations can be doing different things, or the second platforms could have different laser powers, to be working simultaneously (¶0023, “no need to perform a mixture of steps such as compressing material powder and laser irradiation, or using two types of lasers, or lasering and removing excess and returning to laser”, which can all slow down manufacturing as only one piece can be worked on at a time), the curing area does not have to be capable up withstanding the substantial compression pressure (Yamamoto ¶0023), as well as helping to create parts with not standard cross-sections and the plates can be placed on each other in different manners before curing together and creating the metal part (¶¶18,19, “a new flat plate material member” that can be “substantially adhered to one side surface of an already formed section).

Regarding claim 2, Feygin in view of Yamamoto teach all the limitations of claim 1, as above, and further teach a method comprising, a fourth step of repeatedly performing the first step, the second step, and the third step to for a laminate (column 13 line 39-40; Next, the platform is returned into its initial position.  The process is repeated until all of the slices are deposited”; also Yamamoto, ¶33), and  a fifth step of removing an uncured portion from the laminate (column 13 45-57, further doing things to remove the powder “unaffected by the laser beam” and other parts desired to be removed from the object; also Yamamoto ¶0035) .  

Regarding claim 3, Feygin in view of Yamamoto teach all the limitations of claim 1, as above, and further discloses a method wherein in the first step, the pressurized first material is cut to a predetermined length to form the sheet of material (Fig. 66-68, column 37 line25 -  column 38 line 12, in a further process, the layers are cut before bonding/welding to create specific geometries, “in a top view of a metallic layer after slice portions.  They are cut off before as they are difficult to cut on the stack”, column 7 lines 32-33).  

Regarding claim 4, Feygin in view of Yamamoto teach all the limitations of claim 1, as above, and further discloses a method wherein the first material includes a binder (column 13 line 67, “adhesive” component consisting of a liquid or a powder that fills the spaces…and these can be press-rolled into green “sheets”).  

Regarding claim 5, Feygin in view of Yamamoto teach all the limitations of claim 1, as above, and further discloses a three-dimensional forming method comprising, in the first step, pressurizing the first material supplied onto the first platform by a roller (Feygin, column 13 line 10, roller 3) to form the sheet of material.  

Regarding claim 6, Feygin in view of Yamamoto teach all the limitations of claim 5, as above, and further discloses a three-dimensional forming method wherein the roller presses the supplied the first material twice to form the sheet material (Column 25 lines 22-24, Feygin further teaches a “system where the powder container (12) and the roller (3) reciprocally move over the surface of the laminated part (14)”; This “reciprocally move” means to go at least back and forth, at least twice, according to the following definition, and thus the claim is anticipated.; Reciprocating motion, also called reciprocation, is a repetitive up-and-down or back-and-forth linear motion. Wikipedia contributors. "Reciprocating motion." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 21 May. 2022. Web. 2 Jun. 2022.)

Regarding claim 7, Feygin discloses a three-dimensional forming apparatus (Abstract, “three dimensional object”) comprising, a first platform (Fig. 1, under 12 dropping the powder and under the roller 3); a second platform different from the first platform (under the curing laser 7) ; a material supply unit (12) configured to supply a first material containing a metal powder onto the first stage; a pressurizing unit (3) configured to pressurize the first material supplied onto the first stage to form a sheet of material;…; and a curing unit (scanner 28 shooting laser 7) configured to cure a predetermined region of the sheet of material.
Feygin does not disclose “a moving unit  configured to move the sheet of material from the first platform to the second platform, by removing the sheet of material from the first platform and thereafter placing the sheet of material above the second platform.  However, Yamamoto teaches “a moving unit (robotic arm 56) configured to move the sheet of material (71N) from the first platform (fig. 1, 59,  the place of the stack of 71N) to the second platform (stage 41, where the device will be cured by laser 33), by removing the sheet of material from the first platform and thereafter placing the sheet of material above the second platform (¶¶73 & 76, “flat plate material members 711, 712 …71N  [are] loaded onto the stage 41 using the robot arm 56”). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Feygin with the teachings of Yamamoto, to have separate locations for the initial pressuring (Yamamoto, Figs. 13A-13C, ¶¶0017, 0076, “Incidentally the flat plate material members are formed by compressing material powder under high pressure”), and then to have them loaded into the curing location (Yamamoto, stage 41 with laser 33 for curing), in order to more efficiently create a 3-D part, where different stations can be doing different things, or the second platforms could have different laser powers, to be working simultaneously (¶0023, “no need to perform a mixture of steps such as compressing material powder and laser irradiation, or using two types of lasers, or lasering and removing excess and returning to laser”, which can all slow down manufacturing as only one piece can be worked on at a time), the curing area does not have to be capable up withstanding the substantial compression pressure (Yamamoto ¶0023), as well as helping to create parts with not standard cross-sections and the plates can be placed on each other in different manners before curing together and creating the metal part (¶¶18,19, “a new flat plate material member” that can be “substantially adhered to one side surface of an already formed section).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant argues that the art (primary ground Feygin) fails to teach “a moving unit configured to move the sheet of material from the first platform to the second platform” (Remarks, p.6).  As this reference is currently understood, this is true.  However, having different platforms and stages for the different processes in creating a 3-D object from metal powder is well-known in the art, as is taught by Yamamoto, and there are advantages to creating a piece this way, such as efficiency of process as multiple pieces can be worked on at the same time (see full rejections above).
No other independent argument is made.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761      


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761